                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

Anthony Glover Dixon,                         )    C/A No. 0:18-cv-02319-DCC
                                              )
                                Plaintiff,    )
                                              )
vs.                                           )
                                              )               ORDER
Aiken County Detention Center, Southern)
Health Partner, Dr. Williams, Captain Galliam,)
Dep. Jones, Brandy Galloway, Nurse Angel, S.)
Donaldson, S. Shutters, Nurse Sherry)
Hammock, D. Bussey,                           )
                                              )
                                Defendants. )
_____________________________________ )

      This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. On January 4, 2019, and January

10, 2019, Defendants filed Motions for Summary Judgment. ECF No. 51, 55. Plaintiff

filed a Response in Opposition, and some of the Defendants filed a Reply. ECF Nos. 59,

60. In accordance with 28 U.S.C. ' 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this

matter was referred to United States Magistrate Judge Paige J. Gossett for pre-trial

proceedings and a Report and Recommendation (AReport@). On March 28, 2019, the

Magistrate Judge issued a Report recommending that the Motions be granted. ECF No.

62. The Magistrate Judge advised Plaintiff of the procedures and requirements for filing
objections to the Report and the serious consequences if he failed to do so. Plaintiff has

filed no objections, and the time to do so has passed.1

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report=s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

The Motions for Summary Judgment [51, 55] are GRANTED and this action is

DISMISSED.




       1
          The Court notes that the Report was returned as undeliverable. ECF No. 64.
Plaintiff was explicitly warned that it was his responsibility to keep the Court informed, in
writing, of any change of address. ECF No. 5.
      IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 13, 2019
Spartanburg, South Carolina

                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
